PER CURIAM.
Epitomized Opinion
Published Only in Ohio Law Abstract
Klotz and the Victor Plumbing Company signed a uniform contract in July, 1919. This contract was a form contract which is in general use by architects and contractors throughout the State. The contractor agreed to furnish the entire plumbing, heating, ventilation, etc., of the Regent Theater in Springfield, Ohio, for $32,389, under plans and specifications cf C. H. Crane, architect. On July 29th the contractor discovered that the drainage system contained in the blue print would not connect with the' public sewer and the contractor notified the architect, w’hereupon the latter revised his plans. Under the alterations two automatic sewage ejectors were required, which were not called for by the original plan. The contractor went ahead and put in the ejectors and submitted a claim for $2,-447.08 for the labor and material in so doing, but the architect refused to certify the bill. The Plumbing Company then brought this suit against the owner without arbitration. The trial court held that a suit could be brought without arbitration and submitted the case to a jury, which returned a verdict fcr plaintiff. Defendant prosecuted error. In sustaining the judgment- of the lower court, the Court of Appeals held:
1. That although the trial court submitted the case to the jury on an erroneous theory, the weight of the evidence Was sumcient to support the finding that the furnishing and installation of the sewage ejectors was not an alteration of the original contract, but an entirely separate and independent matter.